Citation Nr: 1543023	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for leaking dental fillings, to include as due to exposure to contaminated water.  

2.  Entitlement to service connection for colon polyps, claimed as polyps, to include as due to exposure to contaminated water.  

3.  Entitlement to service connection for ovarian cysts, to include as due to contaminated water.  

4.  Entitlement to service connection for headaches, claimed as a venous angioma, to include as due to exposure to contaminated water.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985, followed by additional unverified service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The record reflects that in early 2015 the Veteran submitted claims for VA compensation under 38 U.S.C.A. § 1151 for a loss of vision of the left eye and diabetes mellitus, reported to be due to the conduct of a nuclear stress test.  There is no indication that such claims have been adjudicated to date, so they are referred to the Agency of Original Jurisdiction (AOJ) for all indicated action.  

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The AOJ in August 2013 entered a formal finding that service personnel records to verify active duty service of the Veteran for the period from March 26, 1988, to March 25, 1990, were unavailable, notice of which was provided to the Veteran in early September 2013.  

Yet, it is unclear whether the AOJ has conceded or rejected the existence of any active service of the Veteran beyond 1985, inclusive of the period from 1988 to 1990.  Among available service records are indications of the Veteran's service in the Marine Corps Reserve from October 12, 1985, to March 25, 1990, as well as a discharge occurring on March 25, 1988, and reenlistment following on March 26, 1988.  There, too, is shown in available records a period of active duty for training served by the Veteran from April 5, 1987 to April 18, 1987, and there is on file certain service treatment and/or examination records compiled subsequent to June 1985.  

For her part, the Veteran asserts that she served in Independent Operations or in the capacity of an Independent Instructor for the period from 1987 to 1990.  She further indicates that she went to work every day in her fatigues and processed paperwork in the Marine Reserve.  

While service personnel records for the period following the Veteran's June 1985 discharge from active duty may be largely unavailable, a finding by the AOJ as to the occurrence of active duty, active duty for training, or inactive duty training, with specification of the dates thereof, is still needed.  Such determination must be made on the basis of evidence already of record and that which is obtainable from the National Personnel Records Center, the applicable service department, Department of Defense, or other source.  Such requires remand of this matter for further AOJ actions.  

Additional evidentiary and/or procedural development is also needed.  The Veteran claims service connection on the basis of inservice trauma and contaminated water but without noting what specific disability or disabilities resulted from the contaminated water; she seemingly seeks service connection disability related to leaking dental fillings, but also without specification of the particular disability or disabilities which resulted; and she desires VA outpatient dental care.  Moreover, not all of the foregoing allegations have been addressed by the AOJ to date or from a medical standpoint.  The record reflects that the Veteran was afforded a VA dental examination in April 2012, but without the benefit of review of service dental records for the Veteran's period of active duty and no opinion was offered as to the effects, if any, of inservice trauma, including one or more instances thereof in May 1984, December 1984, and August 1985 in connection with an automobile accident.  

The effects of inservice trauma involving the head, as pertaining to the claim for compensation for headaches, were likewise not adequately addressed on another VA examination in April 2012.  Rather, the focus of the VA examiner's opinion on that occasion was on the effects of the Veteran's exposure to contaminated water at Camp Lejeune, including the statement that there was no clear evidence that the headaches experienced by the Veteran were a side effect of Camp Lejeune water.  The Board points out that the evidence need only be in relative equipoise to warrant a grant of the requested benefit, and, as such, that portion of the opinion is inadequate and requires further medical input for clarification.  

Lastly, the Board takes notice that additional VA treatment records were compiled and added to the claims folder subsequent to issuance of the statement of the case in September 2013.  In pertinent part, those outpatient entries in October 2013 entail medication management for all of the Veteran's disorders and a gynecological evaluation.  The addition of those records to the file was not then followed by issuance of a supplemental statement of the case, in violation of 38 C.F.R. §§ 19.31, 19.37 (2015).  Remand for AOJ consideration of that evidence and for issuance of a supplemental statement of the case is thus necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Verify all dates of active duty, active duty for training, and/or inactive duty training served by the Veteran subsequent to her release from active duty in October 1985 by contacting all relevant sources, including the Marine Corps and its Reserve component, Department of Defense, and/or any other relevant source, and also obtain all available service treatment records for those periods of service.  

The AOJ should then formally determine whether any service of the Veteran subsequent to her October 1985 discharge entailed active duty, active duty for training, or inactive duty training based on all of the available evidence.  

2.  Seek clarification from the Veteran as to what disabilities, if any, for which she seeks service connection on the basis of leaking dental fillings and, as applicable, the AOJ should develop and adjudicate any claims not previously addressed.  

3.  Return the reports of VA examinations conducted in April 2012 to the respective examiners for preparation of addenda to their earlier examination reports.  The complete claims folder, both actual and electronic, should be made available to the VA examiners and following a further review of the claims folder, each examiner, as applicable, should address the following, providing a complete, fact-based rationale for each opinion furnished:

Insofar as the claim for service connection for a dental disorder is concerned, is it at least as likely as not (50 percent or greater probability) that any such disorder is related to any inservice event or disease process, including but not limited to inservice dental trauma, to include identified instances of body trauma in May 1984, December 1984, and August 1985, the last of which entailed trauma to the right side of the head when struck against a window in an automobile accident?

Regarding the claim for service connection for headaches, is it at least as likely as not (50 percent or greater probability) that any such disorder is related to any inservice event, including but not limited to inservice trauma, to include identified instances of body trauma in May 1984, December 1984, and August 1985, the last of which entailed trauma to the right side of the head when struck against a window in an automobile accident?

Regarding the claims for colon polyps and ovarian cysts, did one or both clearly and unmistakably preexist any period of active duty served by the Veteran and, if so, is it equally clear and unmistakable that one or both was not aggravated by service?  Consideration should be accorded the Veteran's allegation that she was treated with medications in service for each and the VA examiner should indicate whether that in fact is the case, and, if so, the surrounding circumstances and their significance should be fully outlined.  

4.  Lastly, readjudicate the issues on appeal on the basis of all of the evidence of record, to include the VA outpatient records added to the electronic claims folder in October 2013, and if any benefit sought is not granted to the Veteran's satisfaction, provide her with a supplemental statement of the case and afford her a reasonable period for a response before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




